This opinion will be unpublished and
                          may not be cited except as provided by
                          Minn. Stat. § 480A.08, subd. 3 (2012).

                               STATE OF MINNESOTA
                               IN COURT OF APPEALS
                                     A13-1644

                                   State of Minnesota,
                                      Respondent,

                                           vs.

                                  Ronaldo Earl Rounds,
                                       Appellant.

                                  Filed August 25, 2014
                                        Affirmed
                                      Reilly, Judge

                             Hennepin County District Court
                               File No. 27-CR-11-20573

Lori Swanson, Attorney General, St. Paul, Minnesota; and

Michael O. Freeman, Hennepin County Attorney, Thomas A. Weist, Assistant County
Attorney, Minneapolis, Minnesota (for respondent)

John L. Lucas, Minneapolis, Minnesota (for appellant)

         Considered and decided by Chutich, Presiding Judge; Johnson, Judge; and Reilly,

Judge.

                         UNPUBLISHED OPINION

REILLY, Judge

         The state convicted appellant Ronaldo Rounds of two second-degree controlled-

substance crimes based on the seizure of drugs from his car. Rounds challenges the

district court’s denial of his motion to suppress the evidence found after a citizen
informant’s tip led police to search his vehicle. Because probable cause existed to search

his vehicle, we affirm.

                                         FACTS

       In the evening hours of October 1, 2010, Minneapolis police officers Scott Aikins

and Jesse Lopez were patrolling a small beat in the Lake Street and Lyndale Avenue area

of Minneapolis. That same day, the officers received a citizen complaint, stating that a

car in a parking lot was being used to sell narcotics. The citizen caller, who provided his

contact information, gave a description of the car and a description of the car’s driver.

After receiving the call, Officer Aikins drove a marked squad car to the specified location

and identified the car described in the 911 call. Officer Aikins parked the squad car, and

both officers approached the car on foot. Rounds was sitting in the driver’s seat.

       Officer Aikins asked Rounds for his identification and asked a few general

questions to investigate the call. Officer Aikins testified that he was looking for signs of

narcotics due to the nature of the call. While Rounds was retrieving his driver’s license

and insurance card, Officer Aikins saw that the interior console area looked broken and

dismantled. This observation made Officer Aikins suspicious because he had been on

multiple calls where narcotics were hidden in car compartments or “tucked up” in a

broken area of a dashboard. Officer Aikins also noticed that, when Rounds pulled out his

license, “he had an overly large full billfold full of paper money.” Officer Aikins took

Rounds’s identification and went back to the squad car to run routine checks.

       After returning to the squad car, Officer Aikins contacted the 911 caller for more

information. From this call, Officer Aikins learned that this was the second time that day


                                             2
that the caller called 911 to report suspicious activity. The caller further reported that

individuals would approach Rounds’s car, there would be a short conversation at the

window, some sort of exchange would occur at the window between hands, and the

individuals would walk away, with their hands closed, like “they were holding

something.”

      Officer Aikins then returned to Rounds’s car and had him exit and sit in the back

seat of the squad car. Initially, Officer Aikins intended to detain, and possibly arrest,

Rounds for loitering with the purpose of selling narcotics. But at the time, the officers

did not tell Rounds that he was under arrest. The officers then returned to Rounds’s car

to see if they could observe anything from outside the car. While approaching, Officer

Aikins noticed an empty, thin cellophane wrapper that he referred to as a “crack wrapper”

near the car. Officer Aikins testified that he had seen many of these types of wrappers

used to package narcotics and thought the wrapper had not been there long because it was

extremely light and “[a]ny kind of wind or anything” could blow it away.

      After finding the wrapper, Officer Aikins requested a canine unit to sniff around

the car to determine if narcotics were inside the car. Approximately 15 minutes later, a

canine unit arrived. After informing the canine officer of what the officers had observed,

the canine officer walked the dog around the vehicle. The dog stopped at the driver’s

door and attempted to climb into the window. The canine officer opened the door and

allowed the dog inside the vehicle to prevent the dog from jumping through the window

and damaging the car. The dog indicated that drugs were in the center console area.

Officer Aikins opened the console and found Rounds’s prescription medication and a


                                            3
package of cigarettes with small white pieces wrapped in plastic inside. Chemical testing

confirmed that the suspected narcotics were crack and powder cocaine.

       Rounds moved to suppress the evidence seized from his vehicle, arguing that the

officers did not have reasonable suspicion to detain him and lacked probable cause to

search his vehicle. The district court denied Rounds’s motion to suppress, stating that

“by contacting the [informant] and having a far more detailed conversation about exactly

what had been observed, gave the officer a sufficient basis to proceed as he did.”

       Rounds waived his right to a jury trial and agreed to a stipulated-facts trial

pursuant to the procedure in Minn. R. Crim. P. 26.01, subd. 4, previously referred to as a

Lothenbach proceeding. See State v. Lothenbach, 296 N.W.2d 854 (Minn. 1980). The

district court found Rounds guilty of two second-degree controlled-substance counts and

sentenced him to imprisonment.

       Rounds appeals.

                                     DECISION

       On appeal, Rounds challenges the district court’s denial of his suppression motion.

When reviewing a district court’s decision on a motion to suppress evidence, we

independently review the facts and determine whether, as a matter of law, the district

court erred by not suppressing the evidence. State v. Harris, 590 N.W.2d 90, 98 (Minn.

1999). The validity of a search or seizure is a question of law, which is reviewed de

novo. State v. Diede, 795 N.W.2d 836, 843 (Minn. 2011).

       Both the United States and Minnesota Constitutions guarantee a person’s right to

be free from unreasonable searches and seizures. U.S. Const. amend. IV; Minn. Const.


                                             4
art. I, § 10. With a few exceptions, warrantless searches are unreasonable. Katz v.

United States, 389 U.S. 347, 357, 88 S. Ct. 507, 514 (1967). “Evidence obtained as a

result of a seizure without reasonable suspicion must be suppressed.” Diede, 795 N.W.2d

at 842.     A law enforcement officer may, however, “consistent with the Fourth

Amendment, conduct a brief, investigatory stop” of a motor vehicle if “the officer has a

reasonable, articulable suspicion that criminal activity is afoot.” State v. Timberlake, 744

N.W.2d 390, 393 (Minn. 2008) (citing Terry v. Ohio, 392 U.S. 1, 30, 88 S. Ct. 1868,

1884 (1968)). We review de novo the legal issue of whether reasonable, articulable

suspicion exists. Wilkes v. Comm’r of Pub. Safety, 777 N.W.2d 239, 242-43 (Minn. App.

2010).

         An officer must be able to articulate a particularized and objective basis for

suspecting the person of criminal activity before the seizure. State v. Cripps, 533 N.W.2d

388, 391 (Minn. 1995). The reasonable-suspicion standard is not high, demands less than

the standard for probable cause or a preponderance of the evidence, but requires more

than a hunch.      Diede, 795 N.W.2d at 843.         “[W]e consider the totality of the

circumstances and acknowledge that trained law enforcement officers are permitted to

make inferences and deductions that would be beyond the competence of an untrained

person.” State v. Richardson, 622 N.W.2d 823, 825 (Minn. 2001). The totality of the

circumstances include “the officer’s general knowledge and experience, the officer’s

personal observations, information the officer has received from other sources, the nature

of the offense suspected, the time, the location, and anything else that is relevant.”

Appelgate v. Comm’r of Pub. Safety, 402 N.W.2d 106, 108 (Minn. 1987).


                                             5
         Rounds first argues that the initial stop was not supported by reasonable suspicion

because the citizen informant did not articulate a reliable basis of knowledge and the

police did not corroborate the information. The state counters that the informant’s report

to officers was reliable and established reasonable, articulable suspicion for the

investigatory stop.

         The factual basis necessary to support an investigatory stop may arise from the

personal observations of the police officer or from information provided by another

person. Magnuson v. Comm’r of Pub. Safety, 703 N.W.2d 557, 560 (Minn. App. 2005).

An informant’s tip may be adequate to support an investigative stop if the tip has

sufficient indicia of reliability. In re Welfare of G. M., 560 N.W.2d 687, 691 (Minn.

1997). When examining the sufficiency of an informant’s tip to provide reasonable,

articulable suspicion for a stop, we examine two factors:         (1) identification of the

informant and (2) facts supporting the informant’s basis of knowledge. Rose v. Comm’r

of Pub. Safety, 637 N.W.2d 326, 328 (Minn. App. 2001), review denied (Minn. Mar. 12,

2002).     Neither factor is dispositive, and the overall determination of reasonable

suspicion is based on the totality of the circumstances. Id. Here, the officers received a

tip from a private citizen who was working at a business bordering the parking lot.

         Tips from private citizens are presumed reliable, especially when informants “give

information about their identity so that the police can locate them if necessary.” State v.

Davis, 732 N.W.2d 173, 183 (Minn. 2007). In addition, the Supreme Court recently

concluded that an informant’s “use of the 911 system is . . . one of the relevant

circumstances that, taken together, [may] justif[y] the officer’s reliance on the


                                              6
information reported in the 911 call.” Navarette v. California, 134 S. Ct. 1683, 1690

(2014). The district court found that the citizen informant made “detailed first-person

observations of a car, a license plate, a color, a description, ongoing activity, and activity

that was consistent with narcotics dealing.”

       We agree with the district court that the citizen informant’s tip was sufficiently

reliable. The citizen informant used the 911 system to call in and report suspected

narcotics dealing. The citizen informant left a call-back number, which the officers later

called to gather additional information about the suspected narcotics dealing.           The

officers knew the location of the citizen informant at a business approximately 35 feet

from Rounds’s car. Additionally, the citizen informant told the officers that although he

never saw actual drugs, he did make personal observations: “[H]e saw people making

exchanges in the door, in the window, and then walking away with their hands clenched,

as if they were holding something small enough to fit in the palm of their hand.”

       Because the citizen informant provided identifying information and details about

Rounds that the police officers’ observations corroborated, the officers had reasonable,

articulable suspicion of criminal activity to support expanding their investigatory stop.

See, e.g., Minnetonka v. Shepherd, 420 N.W.2d 887, 891 (Minn. 1988) (concluding that

when a person, who identified himself as an employee of a certain gas station, reported

an intoxicated driver had just left the station, and a few minutes later, an officer observed

a vehicle stopped in the middle of the road, the officer had sufficient information to

justify a stop); Playle v. Comm’r of Pub. Safety, 439 N.W.2d 747, 748 (Minn. App. 1989)

(concluding that reasonable suspicion existed for a stop when an informant, who


                                               7
identified himself as an employee of a certain restaurant, observed a car leave the drive-

through window and reported a “drunk driver”).

        Lastly, Rounds’s reliance on Florida v. J.L., 529 U.S. 266, 120 S. Ct. 1375 (2000),

to support his claim that the informant’s call lacked sufficient indicia of reliability is not

availing. In J.L., an anonymous caller reported to the police that a young black male

wearing a plaid shirt at a bus stop was carrying a gun. Id. at 268, 120 S. Ct. at 1377. The

record in J.L. contained no additional information about the informant or how long it took

police to respond to the tip. Id. The Supreme Court held that the tip lacked sufficient

indicia of reliability because the police only had the “bare report of an unknown,

unaccountable informant who neither explained how he knew about the gun nor supplied

any basis for believing he had inside information about J.L.” Id. at 271, 120 S. Ct. at

1379.

        Based on the totality of the circumstances, the information provided by the citizen

informant was sufficiently reliable and thus provided the reasonable, articulable suspicion

necessary to justify the officers’ investigative stop of Rounds.

        Rounds next argues that the officers unlawfully seized him. The district court

concluded that the “police [had] reasonable suspicion to take Mr. Rounds into custody for

purposes of an investigatory, continuing investigation.” A proper investigatory stop

generally must be limited in scope and duration to the original purpose of the stop.

Diede, 795 N.W.2d at 845. This requires the investigatory stop to “be temporary and last

no longer than is necessary to effectuate the purpose of the stop.” State v. Wiegand, 645

N.W.2d 125, 135 (Minn. 2002). Otherwise, the duration of an investigatory stop may be


                                              8
extended only if doing so would be “reasonably related to the investigation of an offense

lawfully discovered or suspected during the stop.” State v. Askerooth, 681 N.W.2d 353,

370 (Minn. 2004); Diede, 795 N.W.2d at 845 (allowing expansion for “the investigation

of only those additional offenses for which the officer develops a reasonable, articulable

suspicion within the time necessary to resolve the originally-suspected offense”). Here

Rounds sat in the back of the squad car for approximately 15 minutes.

       We measure the “reasonableness” of an expansion objectively by considering the

totality of the circumstances. Askerooth, 681 N.W.2d at 364. The question is whether

“the facts available to the officer at the moment of the seizure [would] warrant a [person]

of reasonable caution in the belief that the action taken was appropriate.” Id.

       Rounds’s detention in the squad car was a proper expansion of the investigatory

stop. A citizen complaint concerning suspected drug activity prompted the police to stop

Rounds. This tip was later corroborated by the officers. In addition to the tip, while

asking Rounds general questions, Officer Aikins observed a large amount of cash on

Rounds and a dismantled dashboard in Rounds’s car. Shortly thereafter, Officer Aikins

found the cellophane wrapper that, in his experience, was consistent with narcotics

dealing. The officers detained Rounds in the squad car for approximately 15 minutes

until the canine unit arrived. See State v. Moffatt, 450 N.W.2d 116, 119 (Minn. 1990)

(finding a one-hour detainment in squad car not too long when officers acted reasonably

and diligently); United States v. Sharpe, 470 U.S. 675, 685, 105 S. Ct. 1568, 1575 (1985)

(stating there is no bright-line rule regarding an appropriate length of an investigation

detention).


                                             9
       Rounds contends, under Askerooth, that it was improper to confine Rounds to the

squad car. In Askerooth, the supreme court held that the lack of a driver’s license is not a

reasonable basis for confining a suspect in the back of a squad car when the suspect was

pulled over for a minor traffic violation. 681 N.W.2d at 365. But here, the officers were

not investigating Rounds for a minor traffic violation; rather, the officers were

investigating him for suspected narcotics dealing. Thus, Askerooth does not apply to the

facts of this case. Viewed in the totality of the circumstances, Rounds’s confinement in

the squad car was a permissible expansion of the scope of the initial stop and justified by

the original purpose of the stop.1

       Lastly, Rounds claims that the search of his car was illegal as it was conducted

without a warrant or valid exception to the warrant requirement. An exception to the

warrant requirement is the automobile exception. Under this exception, police may

search a motor vehicle without a warrant “[w]hen probable cause exists to believe that a

vehicle contains contraband.” State v. Flowers, 734 N.W.2d 239, 248 (Minn. 2007).

Probable cause exists when, looking at the totality of the circumstances, “there is a fair

probability that contraband or evidence of a crime will be found in a particular place.”

Illinois v. Gates, 462 U.S. 213, 238, 103 S. Ct. 2317, 2332 (1983).




1
  We commend the officers in this case for their patient investigative work. The officers
expanded the scope of the search in calculated, incremental steps, and each expansion
was justified by reasonable, articulable suspicion. See Askerooth, 681 N.W.2d at 364
(“[E]ach incremental intrusion during a stop must be strictly tied to and justified by the
circumstances which rendered [the initiation of the stop] permissible.” (alteration in
original)).

                                            10
       The firsthand observations by a reliable citizen informant that were later

corroborated by the officers are relevant and provide a basis in the probable cause

analysis. Next, the officers’ personal knowledge that there was a problem with narcotics

dealing in the same parking lot provides further probable cause. See State v. Charley,

278 N.W.2d 517, 519 (Minn. 1979) (recognizing that officer’s knowledge of drug

problems in a parking lot was a valid totality-of-the-circumstances factor). Rounds’s

dismantled dashboard and the large amount of cash in Rounds’s wallet all further support

a finding of probable cause. Lastly, these facts combined with Officer Aikins’s discovery

of the “crack wrapper” next to Rounds’s car provided the officers with probable cause

that a search of Rounds’s car would reveal contraband. See Flowers, 734 N.W.2d at 251-

52 (stating that because of their special training, “police officers articulating a reasonable

suspicion may make inferences and deductions that might well elude an untrained

person”).

       We conclude that the corroborated observations of the citizen informant, together

with the officers’ independent observations, gave the officers probable cause to believe

that Rounds’s vehicle contained narcotics. Accordingly, the search of Rounds’s vehicle

was valid. Because probable cause to search Rounds’s vehicle existed independent of the

canine search, we decline to address the arguments raised regarding the subsequent

canine sniff.

       Affirmed.




                                             11